UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ALEX ANSELMO,

                                  Plaintiff,

                 v.                                                   9:19-CV-0069
                                                                      (DNH/TWD)


P. WOODRUFF, Deputy Superintendent
of Security, in his individual capacity,

                                  Defendant.


APPEARANCES:

ALEX ANSELMO
Plaintiff, Pro Se
15-A-4491
Upstate Correctional Facility
P.O. Box 2001
Malone, NY 12953


DAVID N. HURD
United States District Judge

                                   DECISION and ORDER

       Pro se plaintiff Alex Anselmo ("Anselmo" or "plaintiff") commenced this action by filing

a complaint for relief pursuant to 42 U.S.C. § 1983 ("Section 1983"), together with an

application to proceed in forma pauperis ("IFP"). Dkt. No. 1 ("Compl."); Dkt. No. 2 ("IFP

Application").

       By Decision and Order filed January 24, 2019, Anselmo's IFP Application was

granted. However, upon review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and

28 U.S.C. § 1915A(b), plaintiff's Section 1983 claim for damages was conditionally dismissed
without prejudice for failure to state a claim upon which relief may be granted. See Dkt. No.

4 ("January 2019 Order").

        On February 14, 2019, Anselmo filed an amended complaint. Dkt. No. 5 ("Am.

Compl."). By Decision and Order filed on March 22, 2019, this Court reviewed the amended

complaint in accordance with 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), f ound

that plaintiff's Fourteenth Amendment due process claim against defendant Woodruff

survived initial review, and directed service and a response with respect to that claim. Dkt.

No. 6 ("March 2019 Order").

        Thereafter, defendant Woodruff answered the complaint, and a Mandatory Pretrial

Discovery and Scheduling Order was issued. See Dkt. No. 13 ("Answer"); Dkt. No. 14

("Scheduling Order"). Presently before the Court is a letter from Anselmo, which is

addressed to Magistrate Judge Therese Wiley Dancks, and states as follows: "I am writing

you to inform you that I wish to have my civil action withdrawn from your court. I do not wish

to continue this action. I wish to terminate this action in its entirety." Dkt. No. 16.

        Because defendant Woodruff has answered the amended complaint, the Court

construes Anselmo's letter as a motion to voluntarily dismiss this action pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure.1

        Rule 41(a)(2) provides, in relevant part, that, "[e]xcept as provided in Rule 41(a)(1), an

action may be dismissed at the plaintiff's request only by court order, on terms that the court

considers proper. . . . Unless the order states otherwise, [the] dismissal . . . is without


        1
           Rule 41(a)(1) of the Federal Rules of Civil Procedure governs dismissals without a court order in
situations where the notice of dismissal is filed "before the opposing party serves either an answer or a motion
for summary judgment[] or . . . a stipulation of dismissal signed by all parties who have appeared."


                                                        2
prejudice."

       "[T]he presumption in this circuit is that a court should grant a dismissal pursuant to

Rule 41(a)(2) absent a showing that defendants will suffer substantial prejudice as a result."

Banco Cent. De Paraguay v. Paraguay Humanitarian Found., Inc., No. 01-CV-9649, 2006

WL 3456521, at *2 (S.D.N.Y. Nov. 30, 2006) (internal quotation marks and citation omitted);

Paulino v. Taylor, 320 F.R.D. 107, 109 (S.D.N.Y. 2017).

       "The Second Circuit has set forth factors that are relevant to a district court's

determination of whether a defendant would be prejudiced by dismissing an action, including:

(1) plaintiff's diligence in bringing the motion; (2) any undue vexatiousness on plaintiff's part;

(3) the extent to which the suit has progressed; (4) the duplicative expense of relitigation; and

(5) the adequacy of plaintiff's explanation for the need to dismiss." Morehouse v. York, No.

9:15-CV-0151 (GLS/DJS), 2016 W L 94252, at *2 (N.D.N.Y. Jan. 7, 2016) (citing Zagano v.

Fordham Univ., 900 F.2d 12, 14 (2d Cir. 1990)). However, in the circumstance "where no

possibility of relitigation at the instance solely of the plaintiff exists, the Zagano factors have

little, if any, relevance." Camilli v. Grimes, 436 F.3d 120, 123 (2d Cir. 2006).

       Counsel for defendant Woodruff has responded to Anselmo's letter by indicating that

defendant Woodruff "stipulates to dismissal of this action." Dkt. No. 18. Counsel did not

argue that dismissal should be with prejudice. See id. Thus, in light of the absence of any

argument regarding prejudice to defendant Woodruff of granting plaintiff's motion, the Court

will grant a dismissal without prejudice pursuant to Rule 41(a)(2).

       Therefore, it is

       ORDERED that



                                                 3
         1. Plaintiff's motion to voluntarily dismiss this action (Dkt. No. 16), is GRANTED;

         2. The amended complaint (Dkt. No. 5) is DISMISSED without prejudice pursuant to

Rule 41(a)(2) of the Federal Rules of Civil Procedure;

         3. The Clerk of the Court shall close this case and reflect that the action is voluntarily

dismissed without prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure, and without an award of costs or fees to defendant;

         4. Because this case shall be closed, all outstanding motions are DENIED as moot;

and

         5. The Clerk of the Court shall provide the parties with a copy of this Decision and

Order.

         IT IS SO ORDERED.



Dated: August 29, 2019
       Utica, New York.




                                                  4
